ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Objections/Rejections Withdrawn

Objections Withdrawn 

Claim Objections  
Upon further consideration the objection to claim 9 is withdrawn. 



Rejections Withdrawn
 
Double Patenting
In light of the filing and approval of the terminal disclaimer the provisional rejection of claims 1-18 and newly applied to claim 19 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 15/630,421 in view of Said US 5,635,167 (6/3/1997),  Schwartz et al. US 2008/0145328 (6/19/2008), Seitz Jr. US 2003/0125224 (7/3/2003) and Snyder et al. US 2015/0011449 (1/8/2015) is withdrawn.  

In light of the filing and approval of the terminal disclaimer the provisional rejection of claims 1-18 and newly applied to claim 19 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent Application No. 15/630,426 in view of Said US 5,635,167 (6/3/1997),   Schwartz et al. US 2008/0145328 (6/19/2008), Seitz Jr. US 2003/0125224 (7/3/2003) and Snyder et al. US 2015/0011449 (1/8/2015) is withdrawn.  

In light of the filing and approval of the terminal disclaimer the rejection of claims 1-18 and newly applied to claim 19 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11166894 (11/9/2021) in view of Said US 5,635,167 (6/3/1997), Schwartz et al. US 2008/0145328 (6/19/2008), Seitz Jr. US 2003/0125224 (7/3/2003) and Snyder et al. US 2015/0011449 (1/8/2015) is withdrawn.

In light of the filing and approval of the terminal disclaimer the rejection of claims 1-18 and newly applied to claim 19 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,973,744 in view of Said US 5,635,167 (6/3/1997), Schwartz et al. US 2008/0145328 (6/19/2008), Seitz Jr. US 2003/0125224 (7/3/2003) and Snyder et al. US 2015/0011449 (1/8/2015) is withdrawn.


Conclusion
Claims 1, 3-5, 8-9, 13-15 and 18-19 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner
Art Unit 1619

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619